FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3470
                  _____________________________

ERIC DONALD JACKSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

                        September 5, 2018


PER CURIAM.

     Eric Donald Jackson admitted to violating his probation and
his corrected scoresheet reflected a total of 19 sentencing points.
Pursuant to section 775.082(10), Florida Statutes (2015), the trial
court was required to sentence Jackson to a nonstate prison
sanction. However, the trial court made written findings that
Jackson could present a danger to the public if subject only to a
nonprison sanction and sentenced Jackson to 5 years’
imprisonment. Jackson now raises a constitutional challenge to
section 775.082(10), arguing that a jury, not a judge, is required to
make the factual findings that were used to increase his
punishment beyond the statutory maximum of a nonstate prison
sanction.
     The outcome of this case is controlled by our recent decision in
Booker v. State, 244 So. 3d 1151 (Fla. 1st DCA 2018). There, we
held that section 775.082(10) was unconstitutional as it applied to
Booker because it authorized the trial court to make factual
findings that increased his maximum sentence from 1 year in
county jail to 4 years in prison contrary to the holdings in Apprendi
v. New Jersey, 530 U.S. 466 (2000), and Blakely v. Washington, 542
U.S. 296 (2004). Booker, 244 So. 3d at 1163-64; but see Brown v.
State, 233 So. 3d 1262 (Fla. 5th DCA 2017), review granted by 2018
WL 2069393 (Fla. Apr. 9, 2018). Here, the trial court made factual
findings that increased Jackson’s maximum sentence from 1 year
in county jail to 5 years in prison. Thus, as required by our holding
in Booker, we reverse Jackson’s sentence and remand for
resentencing under the prior version of section 775.082(10).

    REVERSED and REMANDED.

WOLF, LEWIS, and ROWE, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey,
Assistant Attorney General, Tallahassee, for Appellee.




                                 2